Exhibit 10.3

EMPLOYMENT AGREEMENT

Agreement made and entered into this 30th day of December, 2008 (the “Effective
Date”), by and between MasterCard International Incorporated, a Delaware
corporation (the “Company”) and Chris A. McWilton (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive and the Company wish to continue the employment of the
Executive on the terms and conditions specified herein;

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1. Term of Employment.

1.1 The term of the Executive’s employment hereunder shall commence on the
Effective Date, and shall continue through the second anniversary of the
Effective Date; provided, however, that unless the Company or the Executive
provides the other with written notice of termination of this Agreement at least
ninety (90) days prior to any date on which this Agreement would otherwise
expire, the term of employment hereunder shall automatically be extended for one
(1) year from each such date (the “Term of Employment”).

 

2. Capacities, Duties and Authority.

2.1 Effective on the Effective Date, the Executive shall continue to serve the
Company in the position of President, Global Accounts.

2.2 During the Term of Employment, the Executive shall be employed and have such
titles and authority, perform such duties, discharge such responsibilities and
render such services as are assigned to the Executive from time to time by the
Company.

2.3 During the Term of Employment, the Executive shall render his services
diligently, faithfully and to the best of his ability, devoting thereto
substantially all of his business time, energy and skills to the Company;
provided, however, that nothing herein shall preclude the Executive from
(i) making and managing personal investments, (ii) serving in any capacity with
any civic, educational or charitable organization so long as such activities are
disclosed, in writing, to the Company’s Global Compliance Officer in accordance
with the terms of the Company’s Code of Conduct, as may be amended from time to
time, (the “Company’s Code of Conduct”) and do not conflict with the interests
of the Company, the terms of the Company’s Code of Conduct or interfere with the
performance of the Executive’s duties and obligations hereunder, including, but
not limited to the obligations set forth in Paragraph 6 hereof; or (iii) serving
as an outside corporate director so long as such service is disclosed, in
writing, to and approved, in writing, by the Company’s Global Compliance Officer
in accordance with the terms of the Company’s Code of Conduct.



--------------------------------------------------------------------------------

3. Compensation.

3.1 During the Term of Employment, the Executive shall be paid a base salary,
payable in accordance with the regular payroll practices of the Company. During
the Term of Employment, the Human Resources and Compensation Committee of the
Board of Directors (the “Compensation Committee”) shall annually review the
Executive’s performance and determine, in its sole discretion, whether or not to
increase the Executive’s base salary and, if so, the amount of such increase.
Once increased, the Executive’s base salary hereunder may not thereafter be
decreased, except if the Compensation Committee determines, in its sole
discretion, to reduce the base salary of substantially all members of the
Executive Committee of the Company (“EC”), excluding the CEO, provided, however,
in no event shall such reduction(s) of base salary by the Compensation Committee
exceed, in the aggregate during the Term of Employment, ten (10%) percent of the
Executive’s base salary then in effect. The Executive’s base salary as in effect
from time to time is hereinafter referred to as the “Base Salary.”

3.2 During the Term of Employment, the Executive shall be eligible to
participate in such annual and/or long-term bonus or incentive plan(s) as is or
may be generally made available to other employees of the Company at the
Executive’s level, based upon performance goals or other criteria, terms and
conditions as may be established by the Company, in its sole discretion. Such
bonus or incentive payment will be payable on terms as may be established by the
Company, in accordance with the terms and conditions of such plans as may be in
effect from time to time.

3.3 The Executive shall be eligible, annually during the Term of Employment, for
vacation, without loss or diminution of compensation, in accordance with Company
policy then in effect.

 

4. Employee Benefit Programs.

4.1 During the Term of Employment, the Executive shall be eligible to
participate in and shall have the benefit of all the Company’s employee
compensation or benefit plans and programs as are or may be generally made
available to other employees of the Company at the Executive’s level, subject to
the eligibility criteria set forth therein, as such compensation or benefit
plans or programs may be amended or terminated in the sole discretion of the
Company from time to time.

4.2 During the Term of Employment, the Executive shall be eligible to
participate in the Company’s executive perquisite program as such is or will be
generally made available to members of the EC, excluding the CEO, in accordance
with the terms and conditions of such program as may be in effect from time to
time.

 

2



--------------------------------------------------------------------------------

4.3 Nothing in this Paragraph 4 shall be construed to require the Company to
establish, maintain or continue any compensation or benefit plan, program or
arrangement. Except as otherwise expressly provided by their terms, such
compensation or benefit plans, programs or arrangements are subject to
modification or termination by the Company at any time.

 

5. Termination of Employment; Change in Control.

5.1 The Executive’s employment hereunder shall terminate:

5.1.1 upon the death of the Executive;

5.1.2 at the option of the Company, upon the disability of the Executive, which
for the purposes of this Agreement shall be defined as set forth under the
MasterCard Long-Term Disability Benefits Plan, as it may be amended from time to
time (“Disability”). Any dispute concerning whether the Executive is deemed to
have suffered a Disability for purposes of this Agreement shall be resolved in
accordance with the dispute resolution procedures set forth in the MasterCard
Long-Term Disability Benefits Plan.

5.1.3 at the option of the Company, and effective upon the giving of written
notice by the Company to the Executive of such exercise, for “Cause”, or
effective on such other date as may be specified in such written notice (“Notice
of Termination for Cause”), which, for purposes of this Agreement, shall mean:

(a) the willful failure by the Executive to perform his duties or
responsibilities (other than due to Disability);

(b) the Executive’s engaging in serious misconduct that is injurious to the
Company including, but not limited to, damage to its reputation or standing in
its industry;

(c) the Executive’s having been convicted of, or entered a plea of guilty or
nolo contendere to, a crime that constitutes a felony, or a crime that
constitutes a misdemeanor involving moral turpitude;

(d) the material breach by the Executive of any written covenant or agreement
with the Company not to disclose any information pertaining to the Company; or

(e) the breach by the Executive of the Code of Conduct, , the Supplemental Code
of Conduct, any material provision of this Agreement, or any material provision
of the following Company policies: non-discrimination, substance abuse,
workplace violence, nepotism, travel and entertainment, corporation information
security, antitrust/competition law, enterprise risk management, accounting,
contracts, purchasing, communications, investor relations, immigration, privacy,
insider trading,

 

3



--------------------------------------------------------------------------------

financial process and reporting procedures, financial approval authority,
whistleblower, anti-corruption and other similar Company policies, whether
currently in effect or adopted after the date of this Agreement.

The Company’s Notice of Termination For Cause shall state the date of
termination and the basis for the Company’s determination that the Executive’s
actions establish Cause hereunder.

5.1.4 at the option of the Company, for a reason other than death, Disability or
Cause, effective ninety (90) days after the giving of written notice of such
exercise or immediately upon the Company’s tender to the Executive of written
notice and ninety (90) days’ Base Salary in lieu of such notice period, which
shall be payable in a lump sum on the Date of Termination;

5.1.5 at the option of the Executive, effective ninety (90) days after the
giving of written notice to the Company of the grounds for termination for Good
Reason by the Executive, which grounds, as specified by the Executive, have not
been cured by the Company during such ninety (90) day period; provided, however,
that the Executive gave notice to the Company of the event(s) constituting Good
Reason within sixty (60) days after such event(s) (or within sixty (60) days
after a Change in Control, which for purposes of this Agreement shall be defined
as set forth under the MasterCard Incorporated 2006 Long-Term Incentive Plan as
it may be amended from time to time (“LTIP”), if the events giving rise to the
Executive’s termination for Good Reason occurred during the six (6) month period
preceding a Change in Control), failing which the Executive will be deemed to
have waived his rights with respect to such event(s). The Company may waive all
or part of the ninety (90) day notice required to be given by the Executive
hereunder by giving written notice to the Executive. Unless waived by the
Company, failure by the Executive to give notice of termination for Good Reason
in compliance with this Paragraph, shall render the Executive ineligible to
receive the payment and benefits provided under Paragraphs 5.2.5(b)-(f) and
5.2.7(b)-(j). For purposes of this Agreement “Good Reason” shall mean the
occurrence at any time of any of the following without the Executive’s prior
written consent:

(a) the assignment to a position for which the Executive is not qualified or a
materially lesser position than the position held by the Executive (although
duties may differ without giving rise to a termination by the Executive for Good
Reason);

(b) a material reduction in the Executive’s annual Base Salary except that a 10
percent reduction, in the aggregate, over the Term of Employment as set forth in
Section 3.1 hereof shall not be treated as a material reduction;

(c) the relocation of the Executive’s principal place of employment to a
location more than fifty (50) miles from the Executive’s principal place of
employment (unless such relocation does not increase the Executive’s commute by
more than twenty (20) miles), except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s business
travel obligations as of the date of relocation; or

 

4



--------------------------------------------------------------------------------

(d) the failure by the Company to obtain an agreement from any successor to the
Company to assume and agree to perform any employment agreement between the
Executive and the Company.

5.1.6 at the option of the Executive, effective ninety (90) days after the
giving of written notice to the Company of the exercise of such option for a
reason other than Good Reason as set forth in Paragraph 5.1.5, above (“Voluntary
Resignation”). The Company may waive all or part of the ninety (90) day notice
required to be given by the Executive hereunder by giving written notice to the
Executive. Unless waived by the Company, failure by the Executive to give notice
of termination by Voluntary Resignation in compliance with this Paragraph, shall
render the Executive ineligible to receive the payment and benefits provided
under Paragraphs 5.2.4(c).

5.1.7 if within sixty (60) days subsequent to the termination of the Executive’s
employment for death, Disability, Good Reason, Voluntary Resignation or
otherwise, it is determined that the Executive could have been terminated for
Cause hereunder, such voluntary termination shall be recharacterized and treated
as a termination for Cause for all purposes hereunder. Prior to the
implementation of such recharacterization, the Company shall provide the
Executive with notice and the reason(s) for the recharacterization and at least
five (5) days to provide a written response to the Company. Thereafter, the
Company may take appropriate legal action to seek recompense for any payments or
benefits improperly paid to the Executive, his estate or beneficiaries
hereunder. Following a judicial determination, the prevailing party in any
action under this Paragraph 5.1.7, shall be entitled to be reimbursed by the
non-prevailing party for reasonable legal fees and expenses incurred by the
prevailing party in connection with the judicial proceeding seeking to enforce
the provisions of this Paragraph 5.1.7.

5.1.8 on the last day of the calendar year in which the Executive attains the
age of sixty-five (65) (“Mandatory Retirement”), at which time the Executive
shall be required to retire.

5.2 Obligations of the Company upon Termination of Employment.

5.2.1 Death. In the event of the Executive’s death during the Term of
Employment, the Term of Employment shall end as of the date of the Executive’s
death and his estate and/or beneficiaries, as the case may be, shall be entitled
to receive the following lump sum payment (subject to any previously elected
deferrals under the MasterCard Incorporated Deferral Plan), as soon as
practicable, but in no event later than thirty (30) days following the Date of
Termination:

(a) Base Salary earned but not paid prior to the date of his death;

(b) payment for all accrued but unused vacation time up to the date of his
death;

 

5



--------------------------------------------------------------------------------

(c) the target annual incentive bonus payable for the year in which the
Executive’s death occurs and the prior year, if not already paid; and

(d) such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment on account of
death, payable or made available under such terms and conditions as may be
provided by the then existing plans, programs and/or arrangements of the
Company.

5.2.2 Disability. If the Executive’s employment is terminated due to Disability
during the Term of Employment, either by the Company or by the Executive, the
Term of Employment shall end as of the date of the termination of the
Executive’s employment (as provided in Paragraph 5.1.2 of this Agreement) and
the Executive shall be entitled to receive the following lump sum payment
(subject to any previously elected deferrals under the MasterCard Incorporated
Deferral Plan), as soon as practicable, but in no event later than thirty
(30) days following the Date of Termination:

(a) Base Salary earned but not paid prior to the Date of Termination;

(b) payment for all accrued but unused vacation time up to the Date of
Termination;

(c) a pro rata portion (based upon completed calendar months worked prior to the
date of disability) of the target annual incentive bonus payable for the year in
which the Executive’s termination of employment occurs and the prior year, if
not already paid; and

(d) such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment on account of
Disability, payable or made available under such terms and conditions as may be
provided by the then existing plans, programs and/or arrangements of the
Company.

5.2.3 Cause. If the Company terminates the Executive’s employment for Cause in
accordance with the terms set forth in Paragraph 5.1.3 above, the Term of
Employment shall end as of the Date of Termination and the Executive shall be
entitled to receive the following lump sum payment, as soon as practicable, but
in no event later than thirty (30) days following the Date of Termination:

(a) Base Salary earned but not paid prior to the Date of Termination;

(b) payment for all accrued but unused vacation time up to the Date of
Termination; and

 

6



--------------------------------------------------------------------------------

(c) such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment by the Company
for Cause, payable or made available under such terms and conditions as may be
provided by the then existing plans, programs and/or arrangements of the
Company.

5.2.4 Voluntary Resignation or Non Renewal by The Executive. If the Executive
terminates his employment by Voluntary Resignation, in accordance with the terms
set forth in Paragraph 5.1.6 above or elects not to renew the Term of Employment
in accordance with Section 1.1, the Term of Employment shall end as of the Date
of Termination; and the Executive shall be entitled to receive the following
lump sum payment, as soon as practicable, but in no event later than thirty
(30) days following the Date of Termination:

(a) Base Salary earned but not paid prior to the Date of Termination;

(b) payment for all accrued but unused vacation time up to the Date of
Termination; and

(c) such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment by Voluntary
Resignation, payable or made available under such terms and conditions as may be
provided by the then existing plans, programs and/or arrangements of the
Company.

5.2.5 Without Cause, With Good Reason or Upon Non-Renewal by the Company. If the
Executive’s employment is terminated by the Company (other than for Cause or
Disability) in accordance with the terms set forth in Paragraph 5.1.4 above, or
if the Executive terminates his employment with Good Reason in accordance with
the terms set forth in Paragraph 5.1.5 above, or if the Company elects to not
renew the Term of Employment in accordance with Paragraph 1.1 (whether before or
after a Change in Control), the Term of Employment shall end as of the Date of
Termination and the Executive shall be entitled to:

(a) the following payments following the Date of Termination: (i) a lump sump
payment (subject to any previously elected deferrals under the MasterCard
Incorporated Deferral Plan), within thirty (30) days following the Date of
Termination of all Base Salary earned but not paid prior to the Date of
Termination; (ii) a lump sum payment within thirty (30) days following the Date
of Termination equal to all accrued but unused vacation time up to the Date of
Termination; and (iii) a pro rata portion (based upon actually completed
calendar months worked) of the annual incentive bonus payable for the year in
which the Executive’s termination of employment occurs based on the actual
performance of the Company for the applicable performance period as determined
by the Compensation Committee and payable in accordance with the regular bonus
pay practices of the Company, as contemplated in accordance with the
requirements of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) and to the extent not already paid, the annual incentive bonus for
the year immediately preceding the year in which the Executive’s Date of
Termination occurs, payable in the amount and at the time such bonus would have
been paid had he remained employed;

 

7



--------------------------------------------------------------------------------

(b) subject to the Executive’s execution (without revocation) of the Separation
Agreement and Release as set forth in Paragraph 5.2.5(i), severance pay, in the
form of Base Salary continuation and payment (subject to any previously elected
deferrals under the MasterCard Incorporated Deferral Plan), of an amount
equivalent to the average annual incentive bonus received by the Executive with
respect to the prior two years of the Executive’s employment by the Company (the
“Average Bonus Payment”), payable on a schedule in accordance with the regular
payroll practices (but in no event less frequently than monthly) and annual
incentive bonus pay practices of the Company (such Base Salary continuation and
Average Bonus Payment being collectively referred to herein as “Severance Pay”)
for a twenty-four (24) month period following the Executive’s Date of
Termination (the “Severance Pay Period”). Each such installment payment shall be
deemed a separate payment for Section 409A of the Code. Notwithstanding the
foregoing, to the extent required under Section 409A of the Code, payments of
the Severance Pay shall commence no earlier than the first day of the seventh
month following the Executive’s Date of Termination (or such earlier date as is
permitted under Section 409A of the Code) (with the first such payment being a
lump sum equal to the aggregate payments the Executive would have received
during such six-month period if no such delay had been imposed) in accordance
with Section 409A(a)(2)(B)(i) of the Code; provided that, to the extent such
amounts do not exceed two (2) times the lesser of: (i) the Executive’s Base
Salary for the year preceding the year in which the Date of Termination occurs;
and (ii) the maximum amount that may be taken into account under a qualified
plan pursuant to Section 401(a)(17) of the Code for the year in which the Date
of Termination occurs, such amounts shall be paid in accordance with the
schedule set forth in this Section 5.2.5(b) without regard to such six (6) month
delay. In the event that the Executive dies prior to receipt of all Severance
Pay due hereunder, any remaining Severance Pay due to the Executive under this
Paragraph 5.2.5(b) shall be paid to the Executive’s estate in a lump sum as soon
as practicable following the Executive’s death but in no event later than ninety
(90) days following the date of the Executive’s death; provided that, in
accordance with the transition relief set forth in IRS Notice 2007-86, in the
event that prior to January 1, 2009, (i) the Executive becomes entitled to
Severance Pay pursuant to this Section 5.2.5(b) and (ii) the Executive’s death
occurs, then any amounts of Severance Pay which become payable on or prior to
December 31, 2008 shall be paid in accordance with the regular payroll practices
of the Company, but no less frequently than monthly, and any remaining Severance
Pay shall be paid to the Executive’s estate in a lump sum on January 2, 2009;

(c) subject to the Executive’s execution (without revocation) of the Separation
Agreement and Release, as set forth in Paragraph 5.2.5(i), payment on the
Executive’s behalf, for the monthly cost of the premiums for coverage under the
Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”), for a
period equivalent to the eighteen (18) month COBRA period (twenty-nine
(29) month period, if the Executive is disabled under the Social Security Act
within the first sixty (60) days of the continuation period) or the Severance
Pay Period, whichever is shorter (the “Medical Benefits”), provided, however,
such coverage shall not be provided if during such period the Executive is or
becomes ineligible under the provisions of COBRA for continuing

 

8



--------------------------------------------------------------------------------

coverage; and provided, further, that if the Executive is eligible for Retiree
Health Coverage under the MasterCard Retiree Health Plan, the Company shall pay
the full cost of such Retiree Health or COBRA coverage, as applicable, during
the Severance Pay Period and thereafter, retiree contribution levels provided
under the provisions of the Retiree Health Plan shall apply;

(d) subject to the Executive’s execution (without revocation) of the Separation
Agreement and Release, as set forth in Paragraph 5.2.5(i), if upon exhaustion of
the COBRA medical benefits provided under Paragraph 5.2.5(c), above, the
Executive is not eligible for Retiree Health Coverage under the MasterCard
Retiree Health Plan, the Company shall reimburse the Executive for comparable
medical coverage, provided under the same terms and conditions then in effect,
as may be modified or terminated from time to time, to the coverage provided to
the active members of the EC until the Executive attains the age of 55, and
thereafter, provided the Executive is not eligible for retiree medical coverage
through another employer, provide the Executive with access to group medical
coverage on the same terms and conditions then in effect, as may be modified or
terminated from time to time, had the Executive remained an active employee and
retired directly from service to the Company at age 55.

(e) subject to the Executive’s execution (without revocation) of the Separation
Agreement and Release, as set forth in Paragraph 5.2.5 (i), reasonable
outplacement services, to be provided by a firm selected by the Company, at a
level generally made available to executives of the Company for the shorter of
the Severance Pay Period or the period he remains unemployed;

(f) the Executive shall become fully vested in his benefit in the MasterCard
International Supplemental Executive Retirement Plan (the “SERP”) upon the
earliest of (i) the termination of the Executive’s employment without Cause or
with Good Reason as defined herein, subject to the Executive’s execution
(without revocation) of the Separation Agreement and Release, as set forth in
Paragraph 5.2.5(i) and (ii) a Change in Control. Such SERP benefit shall be
payable in accordance with the terms of the SERP;

(g) subject to the Executive’s execution (without revocation) of the Separation
Agreement and Release, as set forth in Paragraph 5.2.5(i), in the event the
Executive’s Date of Termination is within four (4) years of the earliest date on
which Executive is eligible for Retirement under the MasterCard Incorporated
2006 Long-Term Incentive Plan, as it may be amended from time to time (“LTIP”),
Executive shall be deemed terminated by reason of Retirement solely for purposes
of the LTIP and any grant awards made thereunder.

(h) such other benefits, if any, to which the Executive is expressly eligible
following the termination of the Executive’s employment by the Company without
Cause, by the Executive with Good Reason or by the Company Upon Non-Renewal,
payable or made available under such terms and conditions as may be provided by
the then existing plans, programs and/or arrangements of the Company. (other
than any severance payments payable under the terms of any benefit plan,
including, but not limited to, the MasterCard International Incorporated
Severance Plan).

 

9



--------------------------------------------------------------------------------

(i) The Company’s obligations to make payments and provide benefits under
Paragraphs 5.2.5(b)-(f)(i), and (g) and 5.2.7 (a) and (c) are conditioned on the
Executive or his legal representative’s execution (without revocation) of a
separation agreement and general release of claims (“Separation Agreement and
Release”) in substantially the form annexed hereto, provided that if the
Executive should fail to execute such Separation Agreement and Release within
sixty (60) days following the Date of Termination, the Company shall not have
any obligation to make the payments and provide the benefits contemplated under
Paragraphs 5.2.5(b)-(f)(i) and (g) and 5.2.7 (a) and (c).

5.2.6 Termination Upon Mandatory Retirement. In the event the Executive’s
employment with the Company ends upon Mandatory Retirement, the Executive shall
be eligible for the following lump sum payment (subject to any previously
elected deferrals under the MasterCard Incorporated Deferral Plan) as soon as
practicable, but in no event later than thirty (30) days following the Date of
Termination:

(a) Base Salary earned but not paid prior to the Date of Termination;

(b) payment for all accrued but unused vacation time up to the Date of
Termination;

(c) a pro rata portion (based upon actually completed calendar months worked )
of the annual incentive bonus payable for the year in which the Executive’s
termination of employment occurs and the prior year, if not already paid, based
upon the actual performance of the Company for the applicable performance period
(and taking into account the terms of the Plan including but not limited to the
discretion of the Compensation Committee to reduce such bonus amount) as
contemplated in accordance with the requirements of Section 162(m) of the Code,
with such amount payable when the incentive bonus is regularly paid to similarly
situated employees for such year; and

(d) such additional vested benefits to which the Executive is expressly entitled
following the termination of the Executive’s employment, payable or made
available under such terms and conditions as may be provided by the then
existing plans, programs and/or arrangements of the Company, provided, however,
in no event shall the Executive be entitled to any payment or benefit provided
pursuant to Paragraphs 5.2.5(b), (c) and (d) of this Agreement.

5.2.7 Gross-Up Payments.

(a) subject to the Executive’s execution (without revocation) of the Separation
Agreement and Release, as set forth in Paragraph 5.2.5(i), if any of the

 

10



--------------------------------------------------------------------------------

payments or benefits received or to be received by the Executive in connection
with his employment or termination thereof (whether such payments or benefits
are provided pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company or its subsidiaries) (such payments or
benefits, excluding the Gross-Up Payment, being hereinafter referred to as the
“Total Payments”) will be subject to the excise tax (the “Excise Tax”) imposed
under Section 4999 of the Code, the Company shall pay to the Executive no later
than the time such Excise Tax is required to be paid by the Executive or
withheld by the Company, such additional amounts (the “Gross-Up Payment”) such
that the net amount retained by the Executive, taking into account the Gross-Up
Payment, and after deduction of any federal, state and local income and
employment taxes and Excise Taxes, shall be equal to the Excise Tax on such
Gross-Up Payment and the Total Payments (calculated on a hypothetical basis by
taking into account the provisions of Paragraph 5.2.7(b) hereof).
Notwithstanding the above, if it is determined that the Excise Tax would cause
the net after-tax Total Payments to be paid to or on behalf of the Executive to
be less than what he would have netted, after federal, state and local income
taxes without taking into account any Gross-Up Payment, had the present value of
his Total Payments equaled one dollar ($1) less than three times his base
amount, as defined under Section 280G(b)(3)(A) of the Code, then the Executive’s
Total Payments shall be reduced (but not below the minimum possible amount), so
that no portion of the Total Payments is subject to the Excise Tax (the amount
of the reduction is hereinafter referred to as the “Cut-Back Amount”). The
Cut-Back Amount shall be achieved in such a manner so that the reduction of
amounts payable or benefits to be provided to the Executive is minimized. In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code, and where two (2) economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro-rata basis, but not below zero.
Notwithstanding the foregoing, to the extent required under Section 409A of the
Code, Gross-Up Payments shall not be made earlier than the first day of the
seventh month following the Executive’s Date of Termination in accordance with
Section 409A(a)(2)(B)(i) of the Code.

(b) for purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) selected by the Company and reasonably acceptable to the Executive,
such payments or benefits (in whole or in part) do not constitute parachute
payments, including by reason of Section 280G(b)(4)(A) of the Code, (ii) all
“excess parachute payments” within the meaning of Section 280G(b)(1) of the Code
shall be treated as subject to the Excise Tax unless, in the opinion of Tax
Counsel, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code) in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such payment, or are otherwise not
subject to the Excise Tax, and (iii) the value of any non cash benefits or any
deferred payment or benefit shall be determined by Tax Counsel in accordance
with the principles

 

11



--------------------------------------------------------------------------------

of Sections 280G(d)(3) and (4) of the Code. For purposes of determining the
amount of the Gross-Up Payment, the Executive shall be deemed to pay federal
income tax at the highest marginal rate of federal income taxation in the
calendar year in which the Gross-Up Payment is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Executive’s residence or place of employment under which such amounts are
subject to taxation, whichever is greater, in the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(c) subject to the Executive’s execution (without revocation) of the Separation
Agreement and Release, as set forth in Paragraph 5.2.5(i), in the event that the
Excise Tax is determined to exceed the amount taken into account hereunder in
calculating the Gross-Up Payment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions payable by the Executive
with respect to such excess) within five (5) business days following the time
that the amount of such excess is finally determined. In the event that the
Excise Tax is determined to be less than the amount taken into account hereunder
in calculating the Gross-Up Payment, the Executive shall repay to the Company
within five (5) business days following the time that such difference is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to such Excise Tax and
federal, state and local income tax imposed on the Gross-Up Payment being repaid
by the Executive if such repayment results in a reduction in such Excise Tax or
a federal, state and local income tax deduction) plus any interest received by
the Executive on the amount of such repayment less any federal, state and local
income and employment taxes actually paid by the Executive on such interest. The
Executive and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for any Excise Tax with respect to the Total
Payments.

(d) Notwithstanding any other provision of this Paragraph 5.2.7, any Gross-Up
Payments shall be made no later than the last day of the taxable year following
the year in which the Executive remits the related tax in accordance with Treas.
Reg. Section 1.409A-3(i)(1)(v).

5.3 Except as expressly provided by Paragraph 5.2, any payment or benefit
provided under Paragraph 5.2 hereof shall be in lieu of any other severance,
bonus or other payments, perquisites or benefits, including any further accruals
or vesting thereof, to which the Executive might then or, in the future, be
eligible pursuant to this Agreement or any statutory or common law claim. In
order to preserve the parties’ respective legal rights in the event of a
dispute, the Executive acknowledges and agrees that in the event the parties
dispute whether the Executive shall be eligible to a payment hereunder, such
payment shall not be deemed to be earned or otherwise vest hereunder until such
time as the dispute is determined by a final judgment of a court of competent

 

12



--------------------------------------------------------------------------------

jurisdiction or otherwise resolved. The foregoing shall not be deemed to
prohibit a court of competent jurisdiction from awarding prejudgment interest
under circumstances in which it may deem it appropriate to do so.

5.4 Notwithstanding anything to the contrary herein, if the Company has reason
to believe that there are circumstances which, if substantiated, would
constitute Cause as defined herein, the Company may suspend the Executive from
employment immediately upon notice for such period of time as shall be
reasonably necessary for the Company to ascertain whether such circumstances are
substantiated. During such suspension, the Executive shall continue to be paid
the compensation and provided all benefits hereunder in accordance with the
regular payroll and benefit practices of the Company; provided, however, that if
the Executive has been indicted or otherwise formally charged by governmental
authorities with any felony, the Company may, in its sole discretion, and
without limiting the Company’s discretion to terminate the Executive’s
employment for Cause (provided it has grounds to do so under the terms of
Paragraph 5.1.3 hereof), suspend the Executive without continuation of any
compensation or benefits hereunder (except health benefits, which shall be
continued during the period of suspension), pending final disposition of such
criminal charge(s). Upon receiving notice of any such suspension, the Executive
shall promptly leave the premises of the Company and remain off such premises
until further notice from the Company. In the event the Executive is suspended
as a result of such charges, but is later acquitted or otherwise exonerated from
such charges, the Company shall pay to the Executive such compensation, with
interest, calculated from the date such compensation was suspended at the prime
lending rate in effect on the date the Company receives notice from the
Executive of such acquittal or exoneration, and provide benefits withheld from
the Executive during the period of the Executive’s suspension, if any, all of
which shall be paid and provided within thirty (30) days of the date of the
Executive’s acquittal or exoneration from criminal charges that resulted in his
suspension shall be limited with respect to the period of up to two (2) years
from the date of suspension.

5.5 Notwithstanding anything to the contrary contained herein, the date of
termination for purposes of payment of deferred compensation under any Company
deferred compensation plans shall be determined in accordance with the terms of
such plans.

 

6. Acknowledgements; Confidential Information; Competitive Activities; Non
Solicitation.

6.1 The Executive acknowledges and agrees as follows:

6.1.1 The Company is in the payments industry and provides such services both
nationally and internationally without limitation to any geographic area.

6.1.2 Since the Company would suffer irreparable harm if the Executive left the
Company’s employ and solicited the business and/or employees of the Company or
otherwise interfered with business relationships of the Company, it is
reasonable to protect the Company against such activities by the Executive for a
limited period of time after the Executive leaves the Company.

 

13



--------------------------------------------------------------------------------

6.1.3 The covenants contained in Paragraphs 6.2, 6.3, 6.4 and 6.5 below are
reasonably necessary for the protection of the Company and are reasonably
limited with respect to the activities they prohibit, their duration, their
geographical scope and their effect on the Executive and the public. The purpose
and effect of the covenants simply are to protect the Company for a limited
period of time from unfair competition by the Executive.

6.2 Confidentiality.

6.2.1 For the purposes of this Agreement, all confidential or proprietary
information concerning the business and affairs of the Company, including,
without limitation, all trade secrets, know-how and other information generally
retained on a confidential basis by the Company concerning its designs,
products, methods, techniques, systems, engineering data, software codes and
specifications, formulae, processes, inventions and discoveries, business plans,
pricing, product plans and the identities of, and the nature of the Company’s
dealings with, its members, suppliers and customers, whether or not such
information shall, in whole or in part, be subject to or capable of being
protected by patent, copyright or trademark laws, shall constitute “Confidential
Information.” The Executive acknowledges that he has had and, will from time to
time have access to and has obtained and will in the future obtain knowledge of
certain Confidential Information, and that improper use or revelation thereof by
the Executive, during or after the termination of his employment by the Company,
could cause serious injury to the business of the Company. Accordingly, the
Executive agrees that, unless otherwise required by law, he will forever keep
secret and inviolate all Confidential Information which shall have come or shall
hereafter come into his possession, and that he will not use the same for his
own private benefit, or directly or indirectly for the benefit of others, and
that he will not disclose such Confidential Information to any other person. If
the Executive is legally compelled (by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Confidential Information, he shall provide the Company with prompt
prior written notice of such legal requirement, so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
terms of this paragraph. In any event, the Executive may furnish only that
portion of the Confidential Information which the Executive is advised by legal
counsel is required, and he shall exercise his best efforts to obtain an order
or assurance that confidential treatment will be accorded such Confidential
Information as is disclosed. Notwithstanding anything contained herein which may
be to the contrary, the term “Confidential Information” does not include any
information which at the time of disclosure is generally available to and known
by the public, other than as a result of a disclosure directly or indirectly by
the Executive.

6.2.2 Notwithstanding the foregoing, nothing herein shall preclude the Executive
from (i) making any disclosure as required by law or legal process; or
(ii) participating, cooperating, or testifying in any action, investigation, or
proceeding by or

 

14



--------------------------------------------------------------------------------

before, or providing information to, any governmental agency or legislative
body, any self-regulatory organization, or the Company’s Law Department or the
Global Ethics and Compliance Officer in the General Counsel’s Office; provided,
however, that upon the Executive’s obtaining notice of a requirement to take any
action pursuant to Section 6.2.2(i) or (ii), the Executive shall, to the extent
permitted by law, provide the Company with immediate written notice of any
required disclosures, subpoenas, or any other legal process, which notice shall
include a copy of any such disclosure request, subpoena, or other legal process.

6.3 In addition to the acknowledgments by the Executive set forth in Paragraph
6.1 above, the Executive acknowledges that the services provided by him for the
Company are a significant factor in the creation of valuable, special and unique
assets which are expected to provide the Company with a competitive advantage.
Accordingly, the Executive agrees that for the Term of Employment through the
duration of the Severance Pay Period or in the event the Executive is ineligible
for Severance Pay pursuant to Paragraph 5.2.3 or 5.2.4 above, for a period of
twelve (12) months, the Executive will not directly or indirectly for himself or
any third party invest in, own, become employed by, or render any consulting,
advisory or other services to, or for the benefit of, any business or activity
that competes with any business or activity (i) engaged in by the Company or,
(ii) to the knowledge of the Executive, that the Company has undertaken efforts
to engage in and/or plan, without regard to geographic limitation. This
prohibition includes, but is not limited to the Executive becoming an investor
in, owner of, employed by, or directly or indirectly performing services for the
following, including their subsidiaries, affiliates, and successors: (i) VISA
Inc., VISA Europe, American Express, Discover, China Union Pay, JCB, Diners Club
International, PayPal, Revolution, Tempo, Bill Me Later, Inc., First Data
Corporation, Metevant, Star Network Inc. or NYCE (ii) any other payment card
business or processor; (iii) any company or other entity in the payments
business that holds a seat on the Board of Directors of VISA Inc. or Visa
Europe; or (iv) any company or other entity that is a party to a brand
dedication agreement (the term of which is two years or more) with VISA Inc.,
VISA Europe or American Express and (x) whose VISA or American Express branded
volume, as of the Date of Termination of the Executive’s employment, is equal to
or greater than 75% of the total volume generated by cards issued by such
company or (y) pursuant to the terms of such brand dedication agreement is
contractually obligated to increase its VISA or American Express branded volume
up to an amount equal to or greater than 75% of the total volume generated by
cards issued by such company during the term of such brand dedication agreement.
Notwithstanding the foregoing, it shall not be a violation of the Agreement for
the Executive to have beneficial ownership of less than 1% of the outstanding
amount of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on a national securities exchange or quoted on an inter-dealer quotation
system. The Executive acknowledges and agrees that the non-compete provision set
forth herein is intended to limit competition by the Executive to the maximum
extent permitted by law. If it shall be finally determined by any court of
competent jurisdiction that the scope or duration of any limitation contained
herein is too extensive to be legally enforceable,

 

15



--------------------------------------------------------------------------------

then the Executive agrees that the provisions shall instead be construed to be
confined to such lesser scope or duration as shall be legally enforceable, and
the Executive hereby consents to the enforcement of such limitation as so
modified.

6.4 During the Term of Employment, and thereafter for the duration of the
Severance Pay Period, or in the event that the Executive is ineligible for
Severance Pay pursuant to Paragraph 5.2.3 or 5.2.4 for a period of twelve
(12) months following the Executive’s Date of Termination, the Executive shall
not himself, or by assisting any other person to, directly or indirectly,
(a) hire or cause to be hired any level 5 or higher level employee, agent,
consultant or representative of the Company, (b) solicit, induce, recruit or
encourage any other level 5 or higher level employee, agent, consultant or
representative to leave the service of the Company for any reason, or (c) induce
any customer, supplier or other person with whom the Company is engaged in
business, or to the knowledge of the Executive planned or proposed to engage in
business, to terminate any commercial relationship with the Company or cease to
accept or issue its products and/or use its services.

6.5 The Executive acknowledges and agrees as follows:

6.5.1 The Executive agrees to promptly disclose to the Company any and all
discoveries, developments, inventions, products, services, processes, formulas,
and improvements thereof, (“Inventions”) whether or not patentable, relating to
the products, services, commercial or other endeavors of the Company, its
subsidiaries and affiliates, which the Executive may invent, discover, develop
or learn in connection with the Executive’s employment. The Executive agrees
that such inventions are the exclusive and absolute property of the Company and
that the Company will be the sole and absolute owner of all intellectual
property rights, including patent and any and all other rights in connection
therewith. The Executive agrees to give all reasonable assistance in the
preparation and/or execution of any papers the Company may request to reflect
such interest and to secure patent or other protection for such Inventions.

6.5.2 The Executive understands that in the course of employment, the Executive
may prepare writings, drawings, diagrams, designs, specifications, manuals,
instructions and other materials, and computer code and programs (“Works”). Such
Works are “works made for hire “under United States copyright law and the
Company shall be the owner of the Executive’s entire right of authorship in such
Works. If such Works are deemed by operation of law not to be “works made for
hire,” the Executive hereby assigns to the Company the Executive’s entire right
of authorship, including copyright ownership in such Works and agrees to execute
any document deemed necessary by the Company in connection therewith.

6.6 In the event that the Company determines, in good faith, that the Executive
has breached his obligations under Paragraphs 6.2, 6.3, 6.4 or 6.5, the Company
shall be under no obligation to provide any further Severance Pay or provide any
further payments or benefits otherwise due under Paragraphs 5.2.5(b)–(g) above,
during the remainder of the Severance Pay Period. In the event of a judicial

 

16



--------------------------------------------------------------------------------

determination that the Executive has breached his obligations under Paragraphs
6.2, 6.3, 6.4 or 6.5, in addition to any damages or other relief otherwise
available to the Company, the Executive shall be obligated to reimburse the
Company for any Severance Pay previously received from the Company. In addition,
following a judicial determination, the prevailing party shall be entitled to be
reimbursed by the non-prevailing party for reasonable legal fees and expenses
incurred by the prevailing party in connection with the judicial proceeding
seeking to enforce the provisions of Paragraph 6 hereof.

6.7 For the purposes of this Agreement, the period of restriction of
confidentiality or proprietary information and competition is intended to limit
disclosure and competition by the Executive to the maximum extent permitted by
law. If it shall be finally determined by any court of competent jurisdiction
ruling on this Agreement that the scope or duration of any limitation contained
in this Agreement is too extensive to be legally enforceable, then the parties
hereby agree that the provisions hereof shall be construed to be confined to
such scope or duration (not greater than that provided for herein) as shall be
legally enforceable, and the Executive hereby consents to the enforcement of
such limitations as so modified.

6.8 The Executive acknowledges that any violation by him of the provisions of
this Paragraph 6 would cause serious and irreparable damage to the Company. He
further acknowledges that it might not be possible to measure such damage in
money. Accordingly, the Executive agrees that, in the event of a breach or
threatened breach by the Executive of the provisions of this Paragraph, the
Company may seek, in addition to any other rights or remedies, including money
damages or specific performance, an injunction or restraining order, without the
need to post any bond or other security, prohibiting the Executive from doing or
continuing to do any acts constituting such breach or threatened breach.

 

7. Reimbursement of Business Expense.

During the Term of Employment, subject to and in accordance with the Company’s
policies with regard to such matters, the Executive is authorized to incur
reasonable business expenses in carrying out his duties and responsibilities
under the Agreement, and the Company shall promptly reimburse him for all such
properly documented business expenses incurred in accordance with the Company’s
travel and business expense reimbursement policy in connection with carrying out
the business of the Company.

 

8. Indemnity.

The Company shall indemnify the Executive, to the fullest extent permitted by
the General Corporation Law of the State of Delaware, for any acts or omissions
taken or made by the Executive during the Term of Employment, within the scope
of his authority under this Agreement.

 

17



--------------------------------------------------------------------------------

9. Miscellaneous.

9.1 This Agreement shall be construed and enforced in accordance with the laws
of the State of New York without reference to principles of conflict of laws.
Any legal suit, action or proceeding by or against any party hereto arising out
of or relating to this Agreement and/or the Separation Agreement and Release
shall be instituted in a federal or state court in the State of New York, and
each party hereto waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding and each party hereto
irrevocably submits to the jurisdiction of any such court in any suit, action or
proceeding.

9.2 The Executive acknowledges and agrees that he is and will be bound to the
terms of the Company’s Code of Conduct, Supplemental Code of Conduct and any
other agreements he has executed or may execute in the future regarding
confidentiality, trade secrets, inventions restrictions on competition,
solicitation or which create other post-employment obligations, including, but
not limited to any agreement executed in connection with the Executive’s past or
future participation in the Company’s LTIP.

9.3 Upon the Effective Date, this Agreement shall incorporate the complete
understanding and agreement between the parties with respect to the subject
matter hereof and thereof and supersede any and all other prior or
contemporaneous agreements, written or oral, between the Executive and the
Company or any predecessor thereof, with respect to such subject matter. No
provision hereof may be modified or waived except by a written instrument duly
executed by the Executive and the Company.

9.4 The Executive acknowledges that before entering into this Agreement he has
received a reasonable period of time to consider this Agreement and has had
sufficient time and an opportunity to consult with any attorney or other advisor
of his choice in connection with this Agreement and all matters contained
herein, and that he has been advised to do so if he so chooses. The Executive
further acknowledges that this Agreement and all terms hereof are fair,
reasonable and are not the result of any fraud, duress, coercion, pressure or
undue influence exercised by the Company, that he has approved and entered into
this Agreement and all of the terms hereof on his own free will, and that no
promises or representations have been made to him by any person to induce him to
enter into this Agreement other than the express terms set forth herein.

9.5 The Company shall be eligible to deduct and withhold from all compensation
payable to the Executive pursuant to this Agreement all amounts required to be
deducted and withheld therefrom pursuant to any present or future law,
regulation or ordinance of the United States of America or any state or local
jurisdiction therein or any foreign taxing jurisdiction.

9.6 Paragraph headings are included in this Agreement for convenience of
reference only and shall not affect the interpretation of the text hereof.

 

18



--------------------------------------------------------------------------------

9.7 Any and all notices, demands or other communications to be given or made
hereunder shall be in writing and shall be deemed to have been fully given or
made when personally delivered, or on the third business day after mailing from
within the continental United States by registered mail, postage prepaid,
addressed as follows:

If to the Company:

MasterCard International Incorporated

2000 Purchase Street

Purchase, New York 10577

Attention: General Counsel

with a copy to:

MasterCard International Incorporated

2000 Purchase Street

Purchase, New York 10577

Attention: Chief Human Resources Officer

If to the Executive:

Chris A. McWilton

Either party may change the address to which any notices to it shall be sent by
giving to the other party written notice of such change in conformity with the
foregoing.

9.8 This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which together shall constitute one and
the same instrument.

9.9 This Agreement may be assigned by the Company to, and shall inure to the
benefit of, any successor to substantially all the assets and business of the
Company as a going concern, whether by merger, consolidation or purchase of
substantially all of the assets of the Company or otherwise, provided that such
successor shall assume the Company’s obligations under this Agreement. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9.10 Notwithstanding any other provision of this Agreement, if any payment,
compensation or other benefit provided to the Executive in connection with his
employment termination is determined, in whole or in part, to constitute
“nonqualified

 

19



--------------------------------------------------------------------------------

deferred compensation” within the meaning of Section 409A of the Code and the
Executive is a specified employee as defined in Section 409A(a)(2)(b)(i) of the
Code, no part of such payments shall be paid before the day that is six
(6) months plus one (1) day after the Date of Termination (such date, the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the Date of Termination and the
New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement. If the Executive dies during the period between the Date of
Termination and the New Payment Date, the amounts withheld on account of
Section 409A of the Code shall be paid to the Executive’s beneficiary within
thirty (30) days of the Executive’s death.

9.11 This Agreement is intended to comply with the requirements of Section 409A
of the Code, and, specifically, with the separation pay exemption and short term
deferral exemption of Section 409A, and shall in all respects be administered in
accordance with Section 409A. Notwithstanding anything in the Agreement to the
contrary, distributions may only be made under the Agreement upon an event and
in a manner permitted by Section 409A of the Code or an applicable exemption.
All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under Section 409A. For
purposes of Section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment. All reimbursements and in-kind
benefits provided under this Agreement and the Separation Agreement and Release
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement shall be for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement or the Separation
Agreement and General Release, as applicable), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

IN WITNESS WHEREOF, each of the Company and the Executive has executed this
Agreement to become effective on the Effective Date.

 

   

MASTERCARD INTERNATIONAL

INCORPORATED

  /s/ Chris A. McWilton     By:   /s/ Robert W. Selander   Chris A. McWilton    
  Robert W. Selander         Chief Executive Officer

 

20



--------------------------------------------------------------------------------

AGREEMENT AND RELEASE

Agreement and Release made and entered into this        day of                 ,
        , by and between MasterCard International Incorporated (“MasterCard”), a
Delaware corporation (the “Company”) and [Executive Name](“I” and “me”).

1. Termination Date: I acknowledge that my employment terminated effective
[date]. The terms and conditions governing the termination of my employment are
provided by my Employment Agreement with MasterCard, dated as of
                     , 2008 (“Employment Agreement”), and this Agreement and
Release, which together constitute our Agreement (collectively, the
“Agreements”). I further acknowledge that the payments and benefits provided for
under the Agreements relating to the period following the termination of my
employment are conditioned upon my execution of this Agreement and Release. I
further acknowledge that such payments and benefits exceed and are in lieu of
any other payments and benefits to which I might otherwise be entitled in the
absence of my execution of this Agreement and Release.

2. Waiver and Release: I agree to and do waive any claims I may have for
employment by MasterCard. Except as prohibited by law, I further agree to and do
waive, release and forever discharge MasterCard, its parent company,
subsidiaries, affiliates, successors and assigns and their respective past and
present officers, directors, shareholders, employees and agents from any and all
claims, rights and causes of action, whether known or unknown, in law or in
equity, arising out of or relating to my employment by MasterCard or the
termination thereof, including, but not limited to claims for wrongful
discharge, breach of contract, tort, fraud or defamation, and claims under the
Civil Rights Acts, including, but not limited to Title VII of the Civil Rights
Act of 1964 and the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family Medical Leave
Act, the Older Workers Benefit Protection Act of 1990, the, the Worker
Adjustment and Retraining Notification Act of 1989, the Employee Retirement
Income Security Act, the Sarbanes-Oxley Act, or any other federal, state or
local law relating to employment, discrimination in employment, termination of
employment, retaliation in employment, wages, benefits or otherwise, as well as
any claims for attorneys’ fees and costs related to such matters, up to and
including the date I execute this Agreement and Release.

3. Agreement Not to Sue, Pending/Future Claims: I represent that as of the date
I execute this Agreement and Release I have not filed and, to the best of my
knowledge, there are not pending on my behalf any claims, complaints, suits,
charges or legal actions or proceedings against MasterCard and/or its current or
former employees, directors and agents, in any court, administrative agency,
arbitration body or other forum. I further agree not to sue or commence any
arbitration or participate voluntarily in any judicial proceeding or arbitration
against MasterCard and/or its current or former employees, directors and agents,
relating to my employment or the termination thereof, or based upon the claims
that have been released in the preceding Paragraph (excluding any lawsuit that I
may file solely for the purpose of challenging the validity of my waiver and

 

  - 1 -   



--------------------------------------------------------------------------------

release of claims under the Age Discrimination in Employment Act). Furthermore,
I agree not to assist or encourage in any way individuals or groups of
individuals to consider, pursue or commence a judicial proceeding or demand for
arbitration against MasterCard. I understand and agree that if any claim,
complaint, suit, charge or legal action or proceeding is initiated by me or on
my behalf based upon or relating to my employment, compensation or benefits with
MasterCard, the termination thereof from MasterCard and/or the claims released
by me in Paragraph 2 above, I waive my rights to any recovery of monetary
damages or any other form of personal relief in connection with any such claim,
complaint, suit, charge or legal action or proceeding. Notwithstanding the
foregoing, if any monetary damages were awarded to me in connection with any
such claim, complaint, suit, charge or other legal action or proceeding, I
understand that any consideration paid to me pursuant to Section 5 of my
Employment Agreement could be deducted from any monetary award I may receive in
or as a result of any such claim, complaint, suit, charge or legal action or
proceeding.

4. Exclusions from this Agreement and Release: Notwithstanding the foregoing,
nothing in this Agreement and Release constitutes a waiver or release by me of:
(a) my right to enforce the terms of the Employment Agreement relating to
MasterCard’s post-employment obligations to me; (b) my right to assert claims
that are based on events occurring after this Agreement and Release becomes
effective; (c) my rights under MasterCard’s employee benefit plans as determined
by the terms of the relevant plan documents, other than the Severance Plan and
except as may otherwise be expressly provided in the Employment Agreement;
(d) any rights or claims I may have for indemnity as provided in the Employment
Agreement; (e) any rights or claims I may have as a stockholder of MasterCard;
(f) any rights and claims under any MasterCard’s Directors and Officers
liability insurance policy; (g) any claim for unemployment and/or workers’
compensation benefits; (h) MasterCard’s obligations to me as a past, present, or
future client and/or cardholder of MasterCard; and/or (i) my right to receive
reimbursement of expenses in accordance with the Employment Agreement and
Paragraph 6 below.

5. Return of Property: No later than [insert termination day], I agree to
relinquish all MasterCard property in my possession or under my control,
including, but not limited to, MasterCard equipment, files, keys, personal
computers, fax machines, cellular phones, Blackberry and business, credit and
access cards.

6. Expense Reports: I agree to submit all expense reports and satisfactorily
settle my outstanding accounts with MasterCard before I may receive any payments
or other benefits pursuant to the Agreements. I acknowledge that MasterCard will
not accept expense reports submitted more than twenty (20) days after the
effective date of the termination of my employment. I further acknowledge that
MasterCard will review timely submitted expense reports and pay only those
ordinary and necessary business expenses in accordance with the Company’s travel
and business expense reimbursement policy in effect at the time such expenses
were incurred.

 

2



--------------------------------------------------------------------------------

7. No Disparagement: I agree that I will not now or at any time in the future,
make any communications, whether oral or written, which negatively reflect upon,
or disparage in any way, or induce or encourage others to disparage in any way,
MasterCard, its services, its products, or any of its current or former
directors, officers, employees or agents. I understand that MasterCard will make
reasonable efforts to prevent the publication of any disparaging statements
about me, without reasonable basis in fact, by any MasterCard employee whom I
designate in writing.

8. Transition of My Responsibilities: I agree to cooperate fully, completely and
to the extent reasonably required by MasterCard both before and after my
termination date in order to assure smooth transition of files and pending
matters that are or will be assigned to other staff. To the extent not
inconsistent with my employment or other business activities, this includes, but
is not limited to, assisting and advising MasterCard from time to time with
respect to matters in which I was involved and had knowledge as a MasterCard
employee. Further, I agree to cooperate fully including, but not limited to,
provide testimony and/or other information in conjunction with any claims,
lawsuits or investigations by or against MasterCard of which I have knowledge. I
agree that in any and all future proceedings of whatever nature, I will fully
cooperate with MasterCard and will testify truthfully. To the extent permissible
by law, and subject to Paragraph 10 below, I will not testify against MasterCard
in any judicial or administrative proceeding or arbitration unless, and only to
the extent, I am compelled to do so by a lawful subpoena. MasterCard agrees to
provide me as much advance notice as reasonably possible of its need for my
cooperation under this Paragraph.

9. Compliance with Prior Agreements: I understand and agree that I remain bound
by the terms and provisions of the Supplemental Code of Conduct and Code of
Conduct in effect as of the date of my termination of employment with respect to
post-employment obligations by me, as well as any previously executed agreements
regarding confidentiality, trade secrets, inventions, restrictions on
competition, solicitation or other documents executed by me which create
post-employment obligations.

10. Permitted Conduct: Notwithstanding the foregoing, I understand and
MasterCard agrees that nothing in this Agreement shall prohibit or restrict me
from: (i) making any disclosure of relevant and necessary information or
documents in any action, investigation, or proceeding relating to the
Agreements, or as required by law or legal process; or (ii) participating,
cooperating, or testifying in any action, investigation, or proceeding by or
before, or providing information to, any governmental agency or legislative
body, any self-regulatory organization, or MasterCard’s Law Department or Global
Ethics and Compliance Officer; provided, however, that upon my obtaining notice
of a requirement to take any action pursuant to this Paragraph, I shall, to the
extent permitted by law, provide the Company with immediate written notice of
any required disclosures, subpoenas, or any other legal process, which notice
shall include a copy of any such disclosure request, subpoena, or other legal
process. I further acknowledge and agree that pursuant to Paragraphs 2 and 3
above, I am waiving any right to recover monetary damages or any other form of
personal relief in connection with any such action, investigation or proceeding.

 

3



--------------------------------------------------------------------------------

11. Right to Terminate and Recover Payments and Other Benefits: Except as
otherwise prohibited by law, I acknowledge and agree that MasterCard’s
obligation to make or provide, or continue making or providing payments and
benefits under the Agreements relating to the period following the termination
of my employment is expressly conditioned upon my compliance with all of my
obligations provided under the Agreements. Should I violate any of the terms of
the Agreements, MasterCard will be entitled to discontinue all payments and
benefits provided under the Agreements. In the event of a judicial determination
that I have breached my obligations under the Agreements, MasterCard shall have
the further right to recover all sums it may have paid pursuant to the
Agreements relating to the period following the termination of my employment. In
addition, MasterCard shall be entitled to be reimbursed for reasonable legal
fees and expenses incurred in connection with its enforcement of its rights
under this paragraph. I acknowledge and agree that the foregoing shall not limit
MasterCard’s rights under the Agreements in the event I breach of any my
obligations under the Agreements.

12. Terms Governing The Agreements: Except as otherwise provided herein, I
acknowledge that the Agreements set forth the entire understanding of the
parties and supersede any and all prior agreements, oral or written, relating to
my employment by MasterCard or the termination thereof. The Agreements may not
be modified except by a writing, signed by me and by MasterCard. The Agreements
shall be binding upon my heirs and personal representatives, and the successors
and assigns of MasterCard. This Agreement and Release shall be governed and
construed in accordance with the laws of the State of New York, without regard
to its choice of law rules.

13. Severability: The invalidity or unenforceability of any particular
provisions of this Agreement and Release shall not affect the other provisions
hereof, and this Agreement and Release shall be construed in all respects as if
such invalid or unenforceable provisions were omitted.

14. Waiver: I understand that the waiver by MasterCard of my breach of any
provision of this Agreement and Release shall not operate or be construed as a
waiver of any subsequent breach by me. The waiver by me of a breach of any
provision of this Agreement and Release by MasterCard shall not operate or be
construed as a waiver of any subsequent breach by MasterCard.

15. No Admission of Wrongdoing: The parties acknowledge that by entering into
this Agreement and Release, neither MasterCard nor I admit any failure of
performance, wrongdoing or violation of law.

16. Acknowledgment of Voluntary Execution: I have been informed that I may take
up to 21 days from today to consider this Agreement and Release. I agree that
both material and/or immaterial changes to this Agreement and Release will not
restart the running of this consideration period. I have also been informed that
I may revoke this Agreement and Release after signing it, but only by delivering
a signed revocation notice to                      within seven (7) days of my
signing and returning this Agreement and Release. I acknowledge that before
executing this Agreement and Release, I have had the opportunity to consult with
any attorney or other advisor of my choice, and I acknowledge that MasterCard
advises me to do so if I choose. I further acknowledge that

 

4



--------------------------------------------------------------------------------

I have signed this Agreement and Release of my own free will, and that no
promises or representations have been made to me by any person to induce me to
sign this Agreement and Release other than the express terms set forth in the
Agreements. I further acknowledge that I have read the Agreements and understand
all of the terms outlined therein, including the waiver and release of claims
set forth in paragraph 2 above.

 

Accepted and Agreed:               [Executive Name]     Title:

 

    MasterCard International Incorporated Dated:         Dated:            

 

5